10/06/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0217


                                      DA 20-0217
                                   _________________



IN THE MATTER OF:

T.N.B., A.M.B, and S.M.B,                                        ORDER

      Youths in Need of Care.


                                   _________________


      This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing the Appellant’s opening brief filed electronically
on October 6, 2020, this Court has determined that the brief does not comply with the
below-referenced Rules and must be resubmitted.
      M. R. App. P. 10(6) requires that in any proceeding regarding abused and
neglected children under Title 41, Chapter 3, only the initials of the parent(s) may be
used. On page 1 of the Appellant’s opening brief, the full name of the Father and
Appellant is used. In addition, on page 4 of the Appellant’s opening brief, the first name
of the Mother is used.
      M. R. App. P. 12(1)(i) requires that an appellant must attach an “appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
written memorandum or rationale of the court, and those pages of the transcript
containing any oral ruling in support.” M. R. App. P. 12(1)(i) further requires the
appendix to include its own table of contents. The Appellant’s appendix contains the
Findings of Fact, Conclusions of Law, and Order Terminating Parental Rights for both
T.N.B. and A.M.B.; however, it does not contain such an order for S.M.B. In addition,
the appendix does not have a table of contents.
Therefore,
      IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                        October 6 2020